ON PETITION FOR WRIT OF CERTIORARI
DAUKSCH, Judge.
This matter is before us upon a petition for writ of certiorari to have us quash a writ of prohibition. The writ of prohibition was issued by the circuit court and directed to a county judge. While we do not at this juncture decide whether the writ of prohibition was the proper vehicle to have been used below, we do determine certiorari is the improper remedy here. Appeal is the correct procedure. See Chapman v. State, 152 Fla. 183, 11 So.2d 335 (1943); Harrison v. Murphy, 132 Fla. 579, 181 So. 386 (1938). See also Cobb v. State, 148 Fla. 149, 3 So.2d 855 (1941); State v. Knight, 138 Fla. 374, 189 So. 425 (1939); Pettie v. Kronberg, 300 So.2d 44 (Fla. 4th DCA 1974). But under authority of Florida Rule of Appellate Procedure 9.040(c) and Ingham v. Kaney, 456 So.2d 592 (Fla. 5th DCA 1984), we accept jurisdiction under our appellate review authority, rather than our extraordinary writ powers. Therefore the petition for writ of certiorari is hereby deemed a notice of appeal and the parties are directed to proceed under the appropriate rules of appellate procedure. Attention should first be directed to the question as to whether prohibition was the correct remedy in the circuit court.
It is so ordered.
UPCHURCH and COWART, JJ., concur.